ACCEPTED
                                                                                                  03-14-00090-CR
                                                                                                         3721254
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                              1/9/2015 4:59:41 PM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK
                                          No. 03-014-00090-CR

                                      In the Court of Appeals
                                     rd                                        FILED IN
                                    3 District of Texas at Austin       3rd COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                    PAUL MARTIN AHERN,                  1/9/2015 4:59:41 PM
                                          Appellant                       JEFFREY D. KYLE
                                                                                Clerk
                                                  vs.

                                    THE STATE OF TEXAS,
                                          Appellee



                APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME
                             TO FILE REPLY BRIEF




TO THE HONORABLE THIRD COURT OF APPEALS:

       NOW COMES, Paul Martin Ahern (“Mr. Ahern”), by and through his attorney of record,

David Gonzalez, and files this, Appellant’s First Motion for Extension of Time to File Reply

Brief pursuant to Texas Rule of Appellate Procedure 10.5 and in support thereof, would show the

Court the following:


   a) The State’s brief was filed on December 8, 2014.

   b) Appellant’s reply brief is currently due on January 9, 2015

   c) This Request is that the deadline for filing the Appellant’s Reply Brief be extended by 7

       days to January 16, 2015.

   d) Appellant has requested one previous extensions of time for submission of the Reply

       Brief.


APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
TO FILE REPLY BRIEF – Page 1
Paul Martin Ahern, Appellant v. State of Texas, Appellee
Cause No. 03-14-00090-CR
   e) Petitioner relies on the following facts as a reasonable explanation for the requested

       extension of time:

          1. With various holiday office closures, holiday travel, and illness counsel requires

              additional time to research and finalize the Reply Brief.

          2. This request for an extension of time is not made for the purpose of delay, but to

              permit Appellant’s counsel to adequately prepare and submit his reply brief in this

              case.

          3. The undersigned’s office has made attempts to contact, Rosa Theofanis of the

              Travis County District Attorney’s Office, to ask if there would be opposition to

              this request. However, Counsel has not yet heard back from Ms. Theofanis before

              the filing of this motion.

                                                    Respectfully submitted,

                                                    SUMPTER & GONZÁLEZ, L.L.P.
                                                    206 E. 9th Street, Suite 1511
                                                    Austin, Texas 78701
                                                    Telephone: (512) 381-9955
                                                    Facsimile: (512) 485-3121



                                                    By:     David Gonzalez /s/
                                                            David Gonzalez
                                                            State Bar No. 24012711
                                                            david@sg-llp.com

                                                    ATTORNEY FOR APPELLANT
                                                    PAUL MARTIN AHERN




APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
TO FILE REPLY BRIEF – Page 2
Paul Martin Ahern, Appellant v. State of Texas, Appellee
Cause No. 03-14-00090-CR
                               CERTIFICATE OF SERVICE

       By signing the above, I, David M. Gonzalez, certify that on January 9, 2015, a true and

correct copy of the foregoing Appellant’s First Motion for Extension of Time to File Brief was

served by eFile.TXCourts.gov or certified U.S. mail, return receipt requested and/or email on the

following counsel of record:

       Travis County District Attorney’s Office
       Rosa Theofanis
       509 W 11th St, Austin
       TX 78701
       rosa.theofanis@co.travis.tx.us
       AppellateTCDA@co.travis.tx.us


                                            _David Gonzalez /s/________________________
                                            David M. Gonzalez




APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
TO FILE REPLY BRIEF – Page 3
Paul Martin Ahern, Appellant v. State of Texas, Appellee
Cause No. 03-14-00090-CR